Filed 6/21/21 In re J.W. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sierra)
                                                            ----




    In re J.W., a Person Coming Under the Juvenile Court                                       C091690
    Law.

    SIERRA COUNTY DEPARTMENT OF SOCIAL                                              (Super. Ct. No. JV1109)
    SERVICES,

                    Plaintiff and Respondent,

             v.

    K.B.,

                    Defendant and Appellant.




            In this appeal, appellant, mother of the minor, contends the juvenile court held a
six-month review hearing pursuant to Welfare and Institutions Code section 366.21,1
subdivision (e), which focused on whether return to parental custody was appropriate,



1    Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
instead of pursuant to section 364, which focuses on whether continued jurisdiction is
necessary. She contends this resulted in the court unnecessarily finding that she had not
made progress in her services and the court’s failure to consider whether continued
jurisdiction over the minor remained necessary. Mother requests, as relief should the
instant appeal be successful, this court remand the matter with directions for the juvenile
court to conduct a new hearing and determine whether, considering current
circumstances, jurisdiction is necessary.
       During the pendency of this appeal, however, this court received and augmented
the record with the juvenile court’s June 30, 2020, 12-month review hearing orders
finding supervision no longer necessary, terminating dependency jurisdiction, and
entering exiting custody and visitation orders awarding physical and legal custody to
father. While these orders are not yet final, they nonetheless establish that the instant
appeal has been rendered moot.2 It is not the finality of the order terminating jurisdiction
that renders this appeal moot, it is the juvenile court’s consideration and determination at
that hearing of whether continued jurisdiction remained necessary.
        Mother has already received the remedy she seeks in this appeal. Even if we
were to determine, which we do not do here, that the juvenile court held the wrong type
of hearing at the time of the six-month review, we cannot provide any effectual relief in
this appeal.
       “It is well settled that an appellate court will decide only actual controversies.
Consistent therewith, it has been said that an action which originally was based upon a
justiciable controversy cannot be maintained on appeal if the questions raised therein




2 This court ordered, and the parties filed, supplemental letter briefs addressing what, if
any, effective relief this court can provide appellant in this appeal and whether, in light of
the juvenile court having entered the June 30, 2020, 12-month review hearing orders, the
instant appeal should be dismissed as moot.

                                              2
have become moot by subsequent acts or events.” (Finnie v. Town of Tiburon (1988)
199 Cal.App.3d 1, 10.) A question becomes moot when, during the pendency of an
appeal, events transpire that prevent a court from granting any effectual relief. (See
Lester v. Lennane (2000) 84 Cal.App.4th 536, 566; see also Consol. etc. Corp. v. United
A. etc. Workers (1946) 27 Cal.2d 859, 863.) In such cases, the court will not proceed to a
formal judgment, but will dismiss the appeal. (Consol. etc. Corp., supra, at p. 863; see
Cucamongans United for Reasonable Expansion v. City of Rancho Cucamonga (2000)
82 Cal.App.4th 473, 479 [“[a]n appeal should be dismissed as moot when the occurrence
of events renders it impossible for the appellate court to grant appellant any effective
relief”].)
       Despite the fact that mother has already received the relief she seeks in this appeal,
mother contends this appeal is not moot because she remains prejudiced somehow by the
finding at the six-month review hearing that she did not make adequate progress in her
services, because that finding was not “necessary” to a decision whether to terminate
jurisdiction. We disagree. First, while such an express finding is not required upon the
court’s termination of jurisdiction, mother has provided no authority that prohibits the
court from making such a finding. Moreover, mother’s progress, or lack thereof, in
addressing and alleviating the issues that made jurisdiction necessary is relevant to the
juvenile court when making exiting custody and visitation orders at the termination of
jurisdiction, particularly since it was mother’s behavior that brought the minor within the
court’s jurisdiction.
       Second, mother has failed to identify any specific, binding, or lasting “negative
effects” of the subject finding. The juvenile court continued mother’s services to the 12-
month review hearing and then made new findings at the 12-month review hearing
regarding her progress in services at the time it dismissed the dependency. Although the
family court has a statutory obligation to consider the circumstances at the time the exit
orders are issued in order to determine whether those circumstances have substantially

                                              3
changed to warrant a modification to the exiting custody and visitation orders, mother has
not provided any authority for the proposition that earlier findings of the juvenile court,
such as the one at issue here, have any binding effect on the family court. (Heidi S. v.
David H. (2016) 1 Cal.App.5th 1150, 1167; see § 302, subd. (d).)
       Finally, to the extent mother’s progress, or lack thereof, may be relevant in a
subsequent dependency case, or to the family court should visitation and custody orders
need to be modified, it is not the subject finding, but the facts that support that finding,
that could harm mother in the future—i.e., that mother did not make progress in her
services during the six-month period following disposition. Yet, mother does not claim
prejudice on the basis that the finding was not supported by the evidence.
       While this court has discretion to reach the merits of otherwise moot claims when
they involve “matters of broad public interest that are likely to recur” (In re Mark C.
(1992) 7 Cal.App.4th 433, 440; see In re Jody R. (1990) 218 Cal.App.3d 1615, 1621-
1622) or “issue[s] capable of repetition yet evading review” (In re Raymond G. (1991)
230 Cal.App.3d 964, 967), there has been no showing, other than mother’s bare
assertions, that the alleged errors identified and briefed in the opening brief on appeal are
of these types.
       In sum, the appeal is moot, as we cannot provide any meaningful relief in this
appeal and mother has not shown she has been prejudiced by the allegedly unnecessary
finding such that there remains a justiciable controversy. (In re Pablo D. (1998)
67 Cal.App.4th 759, 761; In re Michelle M. (1992) 8 Cal.App.4th 326, 330.)




                                               4
                           DISPOSITION
The appeal is dismissed.


                                    /S/

                                    RENNER, J.



We concur:


/S/

BLEASE, Acting P. J.


/S/

HOCH, J.




                                5